DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a final office action in response to communications received 02/24/2021. Claims 1-5, 8-12, 15-19 have been amended. Therefore, claims 1-20 are pending and addressed below.

Response to Arguments
Applicant’s arguments filed 02/24/2021 have been fully considered but they are moot in view of new grounds of rejections.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al (Pub. No. US 2014/0007244) in view of Santos et al (Pub. No. US 2018/0027009).

As per claims 1, 8, 15, Martin discloses a system for automatically assessing and mitigating vulnerabilities, comprising: a computing device comprising a processor and a memory; machine-readable instructions stored in the memory that, when executed by the processor, cause the computing device to at least: aggregate a plurality of vulnerability records from a plurality of vulnerability feeds (…receiving community data corresponding to a community and threat assessment data…the threat assessment data may be divided into different types or categories of assessments: a vulnerability assessment…a hazard assessment…see par. 20-22); store the plurality of vulnerability records in the memory in a standardized format (…store community data and threat assessment data in database…see par. 29). Martin does not explicitly disclose identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records; select a policy applicable for the at least one of the plurality of vulnerability records, wherein the policy specifies an action to be performed by the client device; and place the policy in a command queue associated with the client device, wherein the policy can be retrieved by the client device from the command queue. However Santos discloses identify a client device susceptible to a vulnerability identified by at least one of the plurality of vulnerability records (…the threat analyzer gathers security threat intelligence by subscribing to external intelligence feeds from one or more external threat providers, analyzing local indicators of compromise and receiving vulnerability reports from a CVE feed form vendors or enteritis such as National Vulnerability Database and/or CVEs stored in a CVE database…the IoCs can include communication to known malicious domains or IP addresses, DNS request anomalies,…etc…see par. 66-67); select a policy applicable for the at least one of the plurality of vulnerability records, wherein the policy specifies an action to be performed by the client device; and place the policy in a command queue associated with the client device, wherein the policy can be retrieved by the client device from the command queue (…the security threat intelligence and indicators of compromise ingested by the threat analyzer and the policy engine can build an actionable threat mitigating policy that can be applied while a vulnerability patch is test...vulnerability patches can be tested in a separate container and then deployed…the threat analyzer can include an event correlator that correlates threat intelligence and indicators of compromise to automatically identity containers affected by a security threat…an IoC can involve a pattern for IP traffic beaconing to a specific command and control…see par. 67-68). Therefore one ordinary skill in the art would have found it obvious before the effective filling date of the claimed invention to use Santos in Martin for including the above limitations because one ordinary skill in the art would recognize it would further improve threat mitigation policy by gathering threat intelligence from a variety of sources and correlating the threat intelligence to identify a security threat…see Santos, par. 20. 


As per claims 2, 9, 16, the combination of Martin and Santos discloses generate a plurality of enterprise-specific severity scores by calculating an enterprise-specific severity score for each of the plurality of vulnerability records (Martin:…the community data and threat assessment data may be processed to generate one or more risk assessment scores for the community…once one or more risk assessments have been calculated, a risk summary may be generated…see par. 34-35); and create a web page that includes at least a subset of the plurality of enterprise-specific severity scores and respective ones of the plurality of vulnerability records (Martin:…a risk assessment summary graphically depicts risk assessment values and risk scores…see par. 35).


As per claims 3, 10, 17, the combination of Martin and Santos discloses automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to install an update to address the vulnerability (Santos: see par. 83). The motivation for claims 3, 10, 17 is the motivation as in claims 1, 8, 15 above.


As per claims 4, 11, 18, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, causes the client device to disable functionality related to the vulnerability (Santos: see par. 72). The motivation for claims 4, 11, 18 is the same motivation as in claims 1, 8, 15 above.


As per claims 5, 12, 19, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the policy, when retrieved by the client device from the command queue, blocks the client device from access to a network resource until an update to address the vulnerability is installed (Santos: see par. 72). The motivation for claims 5, 12, 19 is the same motivation as in claims 1, 8, 15.


As per claims 6, 13, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein the machine-readable instructions that cause the computing device to aggregate the plurality of vulnerability records further cause the computing device to at least: scrape one of the plurality of vulnerability records from a respective one of the plurality of vulnerability feeds; and parse the scraped one of the plurality of vulnerability records for at least one of a vulnerability severity score, vulnerable application information, or vulnerable device information (Martin: see table 1 & par. 32-33).


As per claims 7, 14, 20, the combination of Martin and Santos discloses for automatically assessing and mitigating vulnerabilities, wherein calculating the enterprise-specific severity score for each of the plurality of vulnerability records further comprises causing the computing device to at least repeatedly: determine a number of managed devices that are vulnerable to a vulnerability identified in one of the plurality of vulnerability records; determine a vulnerability severity score for the vulnerability; and multiply the number of managed devices that are vulnerable by the vulnerability severity score to calculate the enterprise-specific severity score (Martin: see par. 34-35).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see PTO-form 892).
The following Patents and Papers are cited to further show the state of the art at the time of Applicant’s invention with respect to computing devices being effected by security vulnerabilities.


-Teaches confidential malicious behavior analysis for virtual computing resources, see col.2 lines 35-48.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHAZAL B SHEHNI whose telephone number is (571)270-7479.  The examiner can normally be reached on Mon-Fri 9am-5pm PCT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 5712724219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/GHAZAL B SHEHNI/Primary Examiner, Art Unit 2436